ORDER

PER CURIAM.
Defendant appeals from the trial court’s judgment entered upon his conviction by a jury on eight counts of sodomy, section 566.060 RSMo 1994, and five counts of endangering the welfare of a child, section 568.045 RSMo 1994. On appeal, defendant contends that the trial court plainly erred in: (1)admitting evidence of prior uncharged crimes allegedly committed by defendant and (2)entering a judgment against him on eight counts of sodomy in that the trial court was without jurisdiction because the information and amended information failed to allege facts sufficient to apprise defendant of the charges against him. Defendant’s post conviction relief appeal has been abandoned and is therefore denied.
We have examined the briefs and the record on appeal. We find no error, plain or otherwise. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).